DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/23/2022 and 03/04/2022 have been considered by the Examiner.

Response to Amendments/Status of Claims
Claims 1-17, filed on 01/03/2022, are under consideration. Claims 1 and 10 are amended and claims 14-17 are new.
The previous rejections of the claims, as being anticipated over Lee, are withdrawn in view of amendments.

Allowable Subject Matter-Prosecution Reopened
The indicated allowability of claims 4 and 11 is withdrawn in view of the newly discovered reference to McGuinness. Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 3-4,  and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuiness et al. (“Ethylene Oligomerization with Cr-NHC Catalysts: Further Insights into the Extended Metallacycle Mechanism of Chain Growth”, Organometallics 2008, 27, 4238–4247).

Regarding the method of claim 1 and the catalyst of claim 10, McGuiness teaches an ethylene oligomerization catalyst comprising a ligand (shown below) that is combined with  chromium (III) complex, such as chromium chloride, and MAO (methyl alumoxane) to provide an active catalyst used in making 1-octene from ethylene (Scheme 1). 
The ligands (top left side in Scheme 5 and pg. 4245 left column bottom side) read on the amine compound of general formula (1) wherein R1 and R3 are each a hydrocarbon group which are connected to each other (-C=C- chain that connects the two hydrogen), R4 is a nitrogen-containing group (or a heterocyclic compound residue) or a sulfur-containing group, and R2 is a hydrocarbon group (isopropyl). Here, Z is 1 which reads on pending claims 3-4 and 11. Note that “heterocyclic compound residue” is not given a special meaning but is assumed to be a ring that contains hetero atoms such as sulfur and nitrogen. This interpretations reads on pending claims 14-15. 
The chromium III chloride reads on pending claims 12 and 16-17. The MAO reads on pending claim 13.

    PNG
    media_image1.png
    502
    753
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    327
    772
    media_image2.png
    Greyscale


Claims 1-3, 5, 8-10, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rüther et al. (“Novel Chromium(III) Complexes Containing Imidazole-Based Chelate Ligands with Varying Donor Sets: Synthesis and Reactivity”, Organometallics 2001, 20, 1247-1250).
Regarding the method of claim 1 and the catalyst of claim 10, Rüther teaches the following ligand (Scheme 1, 2a-2c) which reads on the claimed amine compound of formula (1) wherein z=3 (i.e. 3 of the -CR5R6) and in each case R5 is hydrogen, R6 is a nitrogen containing group, or a hydrocarbon group (e.g. C=N in the ring on both sides) or an oxygen group (see R definitions below in Scheme 1). R1-R4 are each a nitrogen-containing group (imidazole rings). Note here that z=3 reads on the claimed z being 1-3 as recited in pending claim 3 and 2-10 as recited in pending claim 5. Furthermore, R1-R4 and R5-R6 can also be considered the claimed “heterocyclic compound residue” as recited in pending claims 14-15.
The ligand is mixed with chromium chloride (see Scheme 1) and an aluminoxane activator (see “Experimental Section”) to form a catalyst that is used to oligomerize ethylene; the chromium reads on (A) of claims 1 and 10 and the chloride read on the halogen of pending claims 16-17. The disclosed chromium chloride is trivalent (connected to 3 chlorides) which reads on pending claim 12. Also, the MMAO reads on the claimed (C) being an organometal or organoaluminumoxy compound as recited in pending claims 1 and 13. The disclosed ethylene reads on pending claim 8; the product being 1-octene (recited in pending claim 9) is assumed to be the result of contacting ethylene with the catalyst: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”—see MPEP 2112.01 I, and "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”—see MPEP 2112.01 II.
 	Compounds 2a-2c meet the claimed “wherein an amine compound (B) represented by the general formula (1) is used, in which R1 is not connected to R3 and R4, and R2 is not connected to R3 and R4.” as recited in pending claim 2.
 
    PNG
    media_image3.png
    635
    654
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McGuinness et al. or  Rüther et al., as applied to claim 1 above, and further in view of Lee et al. (US 2017/0312738, [0099]).
	McGuinness and  Rüther are silent about including a carrier to carry at least one of the catalyst components.
However, Lee suggests including support/carrier in Cr-based catalyst that are used in ethylene oligomerization. Note that adding support to catalyst components is known in the art and may facilitate easy separation of catalyst from reaction mixture. Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have modified the catalyst and method of the prior art by including a support, as taught by Lee, because this involves applying a known technique with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McGuinness et al. or  Rüther et al., as applied to claim 1 above, and further in view of Klosin et al. (US 2018/0071725).
Regarding claim 7, McGuinness and  Rüther are silent about the oligomerization being performed in the presence of an antistatic agent.
However, Klosin suggests oligomerizing olefins in the presence of an antistatic agent to mitigate fouling [0309].
Therefore, and before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have modified the oligomerization method of McGuinness or  Rüther by using an antistatic agent to mitigate fouling as suggested by Klosin because this involves applying a known additive to oligomerization with predictable results and a reasonable expectation of success—see MPEP 2143 I, 2143 A, 2143 D, and 2143.02.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772